department of the treasury yy internal_revenue_service p o box irs cincinnati oh release number se yy oe date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service irs p o box cincinnati oh legend b state c date of formation f city w dollars amount x dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are a nonprofit corporation formed in the state of b on c you are formed for the social literary educational musical intellectual athletic and physical development improvement benefit and amusement of members you own and operate a local golf course in the city of f you maintain the course for the benefit of members and the public you also operate a clubhouse for the benefit and convenience of members the clubhouse is available for rent for various community functions you are governed by a board_of directors who has hired a clubhouse and course manager as well as several seasonal part-time employees your articles of incorporation state you will have stock that is non-assessable and non-dividend bearing except as provided in your bylaws per your bylaws you will have two classes of members stockholder members and general members stockholder members are members who have purchased a share of your stock the stock will be evidenced by a certificate stockholder members will be the only members who are qualified for a position on the board_of directors except for the role of president they are also they only members who have voting rights for the board_of directors except the president who may vote in the case of atie contravention to your bylaws your form_1024 application_for recognition of exemption indicates that only members belonging to the board_of directors have voting rights in shares of stock issued to stockholder members are not assignable or transferable the holder of stock may apply to the board_of directors for redemption of the stock per your form_1024 you have over shares of common_stock which is sold at w dollars per share however you later indicated that you have less than members who hold shares and those shares have a value of x dollars you do not pay any dividends general members are all your other members who have paid annual dues anyone can be a member who has paid annual dues with no limit to the number of members that can join members receive the benefit of unlimited golfing you only have one annual event exclusively for your members there are different membership rates for students single members couples and families members receive membership cards and you maintain a membership list your board_of directors determines the initiation fee and dues payable the amount is due annually and is the same for both stockholder members and general members a member may be suspended or terminated for cause for ineligibility or being in default of annual dues by vote of the board_of directors you are open for public use non-members are allowed to golf on your course and patronize your clubhouse on a regular basis you calculate that approximately of your receipts are from non-member use of the club there are no restrictions or additional benefits for being a member versus a public consumer you have no special policies for guests of members your sources of revenue include dues and membership food and beverage sales golf course green fees cart rentals space rentals and clubhouse rentals according to the financial data you provided approximately of your revenue is from membership dues the other is derived from the operation of the golf course and includes revenue from the bar cart rentals cart space rent driving range golf merchandise green fees insurance proceeds machine income as well as a few other minimal income sources your expenses are primarily operational expenses related to your activities law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states that the exemption provided by sec_501 of the code for an organization described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inure to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments sec_1 c -l b states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption_letter rev catalog number 47628k public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts revrul_58_588 1958_3_cb_265 provides that an organization formed by several individuals to operate a health recreational and social_club but whose predominant activity is the selling of services for profit to an unlimited number of so-called members who have no voice in the management of the club and whose only rights are to the use of the club's facilities upon the payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the code revrul_58_589 1958_2_cb_266 sets forth criteria or tests for determining whether an organization qualifies for exemption from federal_income_tax under sec_501 of the code the ruling states that a club that makes its facilities open to the general_public and the purpose is to increase its funds for enlarging its club facilities or for otherwise benefitting its members it is evident that it is not operating as an exempt social_club within the intendment of sec_501 of the code there must be an established membership of individual personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_60_324 1960_2_cb_173 held that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement cannot be treated as being operated exclusively for pleasure recreation or other non-profitable purposes and no longer qualified for tax exemption under sec_501 of the code revrul_69_219 1969_1_cb_153 states that a social_club that regularly holds its golf course open to the general_public and charges established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non- profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle application of law you are not described under sec_501 of the code because you are not organized for pleasure recreation or other non-profitable purposes you operate a golf course for members as well as for the general_public per sec_1_501_c_7_-1 and sec_1_501_c_7_-1 this exemption extends to social and recreational_clubs which are supported by membership fees dues and assessments and not for an organization that engages in business such as making facilities available to the general_public while you do raise funds letter rev catalog number 47628k through membership fees and assessments you also are open to the public and raise a substantial amount of revenue from non-member sources this demonstrates you are conducting commercial operations rather than a social_club for members you do not qualify for exemption per public law which states no more than of receipts may be from the use of a social club’s facilities or services provided to the general_public you reported your non- member income to be more than of your total receipts which is greater than the conduct of business activities including the public use of your social and recreational facilities is incompatible with exemption so even if you were to meet the facts and circumstances non-member income test you would still fail to qualify for exemption under sec_501 of the code you have only one organized member event per year - a city golf tournament you provided no evidence of regular commingling of members material in the operation of a sec_501 social_club thus as in chattanooga automobile club and revrul_58_589 you are not organized exclusively for the pleasure and recreation of your members because you are formed primarily to offer a facility and services to the public with an insignificant amount of commingling you are similar to revrul_60_324 and because you are making your golf course and clubhouse facilities available to the general_public accordingly you are not operated exclusively for pleasure recreation or other non-profitable purposes you are also similar to the organization described in revrul_58_588 because your social purposes are incidental to your purpose of providing a golf course to the general_public members who choose not to purchase stock have no voting rights and only receive unlimited golfing in return for their dues this is similar to what you offer the general_public who can use your facilities for a fee you also have no limit to the number of your members so your general members are not distinguishable from the general_public except in the manner in which they pay for services when membership requirements are so broad or vaguely stated or the initiation charges or dues are so low that one-time or transient use of the facility by the general_public is encouraged it is questionable if the organization can be viewed as a true club conclusion you are not formed exclusively for pleasure recreation and other non-profitable purposes as required by sec_501 of the code your facility is regularly open to the public and you receive a substantial amount of your income from non-member sources additionally your operations do not require members to commingle accordingly you do not qualify for recognition of exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47628k e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
